Citation Nr: 1122898	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  06-22 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for dental trauma with tooth loss, for purposes of eligibility for dental treatment.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, anxiety, and depression.

3.  Entitlement to a rating higher than 10 percent, prior to January 17, 2006 and from April 1, 2006, for service-connected status post left varicocelectomy, on a schedular and extraschedular basis.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1986 to June 1989.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

As is discussed in more detail below, the medical evidence of record indicates that the Veteran has been diagnosed with various mental conditions.  This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

The Board notes that the Veteran has undergone many surgical treatments for his status post left varicocelectomy and has stated that he is infertile.  See March 2011 BVA Hearing Transcript, page 20.  The issues of entitlement to temporary total evaluations for each surgery and entitlement to service connection for loss of use of a creative organ are REFERRED to the RO for appropriate action.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, anxiety and depression, and entitlement to a rating higher than 10 percent, prior to January 17, 2006 and from April 1, 2006, for service-connected status post left varicocelectomy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Service dental records establish that the Veteran did not incur dental trauma.


CONCLUSION OF LAW

No dental trauma was incurred during the Veteran's active service, and the criteria for entitlement to VA outpatient dental treatment have not been met.  38 U.S.C.A. §§ 1131, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show: (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The VCAA duty to notify was satisfied by a letter sent to the Veteran in February 2002 that fully addressed the entire notice element.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.  The claim was subsequently adjudicated in an August 2010 Supplemental Statement of the Case (SSOC).

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in March 2006, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issues on appeal.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained VA outpatient treatment records, service treatment records, private treatment records and afforded the Veteran VA examinations pertinent to the issues on appeal.  

In light of the foregoing, the Board finds that the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for Dental Trauma with Tooth Loss for Purposes of Eligibility for Dental Treatment

Service connection may be granted for a disability due to a disease or injury that was incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Dental disorders, however, are treated differently than other medical disorders in the VA benefits system.  See 38 C.F.R. § 3.381.  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling conditions, but may be considered service connected solely for establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a).

Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether it is due to a combat wound or other service trauma, or whether the Veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c).

The following will not be service connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) 3rd molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.

A Veteran will be eligible for Class I VA outpatient treatment if he has an adjudicated compensable service-connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 C.F.R. § 17.161(a).  In this case, as will be discussed below, the Veteran does not have a service-connected compensable dental condition.  As such, the Veteran is not eligible for Class I VA outpatient dental treatment.

Class II eligibility extends to Veterans having a noncompensable service-connected dental disorder, subject to various conditions.  Where a Veteran has a service-connected noncompensable dental condition or disability shown to have been in existence at the time of discharge or release from active service, which took place before October 1, 1981, one-time correction of the noncompensable service-connected dental conditions may be authorized if application for such treatment was made within one year after such discharge or release, but only if: (a) The Veteran served on active duty during the Persian Gulf War; (b) Was discharged or released under conditions other than dishonorable; (c) Served on a period of active military, naval, or air service 90 days or more; (d) Application is made within 180 days after such discharge or release; (e) DD Form 214 does not bear a certification that the Veteran was provided, within the 90-day period immediately before such discharge or release, a complete dental examination (including dental X-rays) and all appropriate dental treatment indicated by the examination to be needed; (f) AND VA dental examination is completed within six months after discharge or release, unless delayed through no fault of the Veteran.  38 C.F.R. § 17.161 (b)(1)(i).  In this case, the Veteran's DD Form 214 clearly indicates that he was provided a complete dental exam and all appropriate dental services and treatment within 90 days prior to separation.  As such, the Veteran is not eligible for Class II VA outpatient dental treatment. 

In addition, Veterans having a service-connected noncompensable dental condition determined to be the result of combat wounds or other service trauma, will be eligible for VA dental care on a Class II (a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  

Trauma, as defined for purposes of dental treatment eligibility, connotes damage caused by the application of sudden, external force, brought to bear outside a clinical setting.  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service.  38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97. 

The Veteran seeks entitlement to service connection for dental trauma with tooth loss.  The Veteran asserts that during boot camp unnecessary dental work was completed, causing dental problems and pain.  The Veteran has stated that he desires only dental treatment for his disorder.  See March 2011 BVA Hearing Transcript, page 11.

Service treatment records were reviewed.  The Veteran's entrance examination from September 1985 noted that the Veteran's dental examination was acceptable.  In February 1986, dental records indicate that the Veteran's cantilever of tooth 9 and tooth 10 was evaluated.  A provisional cantilever bridge was placed but was not completed.  In March 1987, the provisional cantilever bridge was dislodged due to caries and endodontics was performed on 10.  An additional provisional cantilever bridge was placed.  Later, a fracture of 10 occurred and 10 was extracted.

VA regulations address the fact that therapeutic and restorative dental treatment, for example, fillings, bridges, and extractions, almost always involve physical impact on the teeth.  For purposes of VA benefits, including outpatient dental treatment, as noted above, the intended effect of dental treatment performed in service, including extractions of teeth, is not considered dental "trauma" as the term is defined in 38 C.F.R. §§ 3.381 and 17.161 (formerly codified at § 17.123(c)).  See VAOPGCPREC 5-97 (Jan. 22, 1997; revised Feb. 25, 1997).  The Board is bound by this opinion.  Thus, in this case, the Veteran's bridge, filling and later extraction of tooth 10, cannot, as a matter of law, be defined as "trauma" for purposes of determining the Veteran's entitlement to service connection for determining eligibility status for outpatient treatment.

The Veteran was afforded a VA examination in August 2002.  The examiner stated that before the Veteran entered active duty he was missing tooth 9.  When he entered active duty in 1986, he presented with a cantilever bridge from 10 to replace 9.  The examiner noted that a Naval dentist who examined this cantilever bridge decided to remake it but only placed a provisional and did not finish with the completed fixed bridge.  Review of the records indicated that in 1987, the provisional cantilever bridge from 10 to 9 was dislodged due to caries and endodontics was performed on 10.  A post was placed in 10 and the cantilever bridge was placed at that time in a provisional stage only.  The examiner stated a fracture of 10 occurred later that year and 10 was extracted.  It was noted that the Veteran stated there was nothing wrong with the cantilever bridge when he entered service.  Physical examination revealed a removal all acrylic partial denture that was made in the military was now broken and the Veteran was missing teeth numbers 1, 2, 5, 9, 10, 12, 14, 16, 17, 19, 30 and 32.  Also a fractured all acrylic prosthesis replaced 9 and 10.  There was no significant bone loss in the mandible, maxilla, or hard palate.  The examiner stated the Veteran was missing tooth 10 due to a nonrestorable fracture that occurred after endodontic treatment of 10.  Additionally, the examiner stated that the Navy was trying to improve on what was present, violating the rule "if it ain't broke, don't fix it."  The examiner stated that tooth 10 may be considered service connected for unnecessary dental treatment.

The Veteran testified during the March 2011 hearing that although he had bridgework completed before service, he did not have any dental problems upon entering service.  See March 2011 BVA Transcript.  He testified that the Naval dentist wanted to change the bridgework because the dentist did not like the way the Veteran's private dentist had completed it.  After the dental work in service, the Veteran testified that he continued to experience dental problems.  The Board has considered the Veteran's arguments in support of his assertions that he suffers from dental trauma and that this condition is related to his service.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

However, the bridge work, endodontics on tooth 10 and later extraction of tooth 10 cannot be considered service-connected.  The dental work performed on this tooth is not defined as "trauma" for purposes of VA benefits, as noted above.  The Board notes that although there is a positive medical opinion, there is no indication in the service treatment records that the Veteran suffered any "trauma" to his teeth, as defined for purposes of VA benefits.

Another category of eligibility, Class II(b) or (c) eligibility, extends to Veterans having a service-connected noncompensable dental condition or disability and who were detained or interned as prisoners of war.  38 C.F.R. § 17.161(d), (e).  In this case, the Veteran's service records do not reflect that he was a prisoner of war.  Thus, he does not meet the criteria for eligibility for either Class II(b) or (c) VA outpatient dental treatment.

Other categories of eligibility under 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161 include those Veterans having a dental condition clinically determined to be complicating a medical condition currently being treated by VA, Veterans whose service-connected disabilities are rated as totally disabling, and some Veterans who are Chapter 31 vocational rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  The Veteran does not allege, and the evidence establishes that he does not meet any of the other categories of eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. §17.161.  For example, he is not service-connected for any dental disability and he is not a Chapter 31 vocational rehabilitation trainee. 

The dental evidence establishes that the Veteran was provided with a bridge in service and had consequent endodontics and ultimately an extraction of tooth 10, but the dental work was not required as the result of a combat injury or trauma.  Because the dental evidence, showing no trauma or any other method of eligibility, as applied to current law, is unfavorable to the Veteran's claim for service connection for dental trauma with tooth loss, for purposes of eligibility for dental treatment, the claim must be denied.


ORDER

Service connection for dental trauma, for purposes of eligibility for dental treatment, is denied.


REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder.  In light of the evidence presented, additional development is necessary.  The Veteran's service treatment records indicate that the Veteran complained of increased anxiety in January 1989 and his crewmembers noticed he was very upset and stayed up crying most of the prior night.  He was diagnosed with life circumstance problems and agreed to contact the emergency room if he was feeling out of control of his anxiety.  Post-service treatment records indicate varying psychological diagnoses, including bipolar disorder and panic disorder.  See June 2002 VA outpatient note.  As the record contains diagnoses of various mental conditions and an opinion based on all the evidence of record has not yet been obtained, the Board finds that a remand for an examination is necessary.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran is also seeking entitlement to a rating higher than 10 percent, prior to January 17, 2006 and from April 1, 2006, for service-connected status post left varicocelectomy.  During the March 2011 BVA Hearing, the Veteran testified that he had an upcoming appointment with his physician due to continuing pain in his left testicle.  These records should be obtained and associated with the claims file in order to determine the current severity of his disability.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran for a complete list of all the doctors who have treated him for his psychiatric disorder and his varicocelectomy (excluding VA treatment).  Check this list against the health care providers listed on page 14 of the hearing.  Obtain all the private records referred to as well as any updated VA treatment notes.  Do not add duplicate documents to the claims folder.  

2.  Afford the Veteran a VA examination for psychiatric disorders, to include bipolar, anxiety and depression.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file.  All psychological diagnoses should be noted.

After the claims file is reviewed, for each psychiatric disorder diagnosed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the psychiatric disorder is causally or etiologically related to service, or began within one year from discharge.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  

The examiner is also reminded that an examination is inadequate where the examiner does not comment on the Veteran's report of an in-service injury and instead relies on the absence of evidence in the service treatment records to provide a negative opinion.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. 

4.  The RO should then readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


